Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuation of Box 3:
The proposed amendment to claim 1 specifying that a plasma ashing process is performed to remove a carbon-based film at the bottom without removing all the carbon-based film at the top surface raises new issues that would require further consideration and/or search by the Examiner because such a limitation was not previously required. Additionally, newly added claim 13 would require further search and/or consideration because it limits the plasma ashing chemistry to H2 or N2/H2 and the rejection relies upon Kim for the suggestion of using O2 plasma ashing.

Continuation of Box 12:
	Applicant’s arguments are directed to the newly proposed features, and since the amendments are not entered, the arguments are not addressed herein. Therefore, the claims stand rejected for the reasons provided in the Final Rejection of November 22, 2021.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA D MCCLURE whose telephone number is (571)272-9761. The examiner can normally be reached Monday-Friday, 8:30-5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA D MCCLURE/Examiner, Art Unit 1718                                                                                                                                                                                                        

/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718